Case 6:21-cv-00972-PGB-EJK Document 12 Filed 08/10/21 Page 1 of 2 PageID 49




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION


JAISSON CASTANEDA,

                   Plaintiff,

v.                                             Case No: 6:21-cv-972-PGB-EJK

EXPERIAN INFORMATION
SOLUTIONS, INC.,

                   Defendant.
                                     /

                                     ORDER

      The Court has been advised that the above-styled action has been settled.

(Doc. 11). Accordingly, pursuant to Local Rule 3.09(b) of the Middle District of

Florida, it is ORDERED and ADJUDGED that this case is hereby

ADMINISTRATIVELY CLOSED subject to the right of any party to file within

sixty (60) days a stipulated form of final order or judgment or, on good cause

shown, to move the Court to re-open the case for further proceedings. Failure to

timely file a stipulated form of final order or judgment within sixty (60) days will

result in the case being dismissed without prejudice without further notice to the

parties. The Clerk is DIRECTED to administratively close the file.

      DONE AND ORDERED in Orlando, Florida on August 10, 2021.
Case 6:21-cv-00972-PGB-EJK Document 12 Filed 08/10/21 Page 2 of 2 PageID 50




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    2
